DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/26/2021.  These drawings are acceptable.

Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant application is directed to a display panel with a half source driver where two adjacent sub-pixels share one data line and to compensate for the shortened drive time for each sub-pixel as a result of the half source driver. The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the second drive mode, wherein in the second drive mode, the first sub-pixel is charged through the data signal of the trail end, and the second sub-pixel is charge through the data signal of the starting end in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Previously cited relevant prior art reference Yao (US Patent Pub. No. 2016/0049125 A1) teaches similarly a display that charge sub-pixels at a starting end and a trailing end respectively (Yao, Figs. 1 and 2, pixel connected to G1 is charged at the starting end of Data and pixel connected to G2 is charged at the trailing end of Data). However, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693